I must dissent in view of the majority's having disregarded the clear mandate of the Supreme Court in O'Brien v. UniversityCommunity Tenants Union (1975), 42 Ohio St. 2d 242
[71 O.O.2d 223] (syllabus quoted in majority opinion).
Plaintiff alleges in her complaint that she was injured when a chair collapsed while she was a business invitee in a cafeteria which was operated and furnished by the state of Ohio. She further alleges that her injuries were the result of the state's negligence in having provided an unsafe chair for her use; in other words, that the state breached the common-law duty of care owed by the possessor of premises to a business invitee.
Defendant argues that it could not have breached any duty of care to plaintiff since it had no statutory duty to operate the cafeteria, citing R.C. 3304.29 (quoted in the majority opinion). That argument, regardless of its merits, also assumes that *Page 134 
R.C. 3304.29 precludes the state from participating in the operation and furnishing of cafeterias, an ill-founded assumption, in view of cafeterias being included within the definition of vending facilities (R.C. 3304.28[A]), the broad terminology utilized by divisions (B) and (C) of R.C. 3304.29, and the language of R.C. 3304.30 requiring the state to "* * * provide each suitable vending facility with equipment and an adequate initial stock of suitable articles to be vended * * *," and that of R.C. 3304.31 allowing the state to deny, revoke or suspend licenses or "* * * otherwise discipline a licensee * * *."
In short, plaintiff has alleged a set of facts which, if proved, could entitle her to recover from the state. The question of whether the state was in fact operating and furnishing the cafeteria was not yet ripe for determination on a motion for judgment on the pleadings.
The judgment should be reversed.